FNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species A (the first embodiment; claims 1-6) in the reply filed on 08/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2018/0224678).
Regarding claim 1, Jung et al. (figures 1-11 and 17) discloses a display panel, comprising: 
a base substrate (120), and 
an organic electroluminescent device layer (200, 200b; figure 11; see at least paragraph 0123), a detection sensor (402; see at least paragraph 1062) and a color switchable structure (205) successively located on the base substrate and insulated from each other, 
wherein the organic electroluminescent device layer (200, 200b; figure 11; see at least paragraph 0123) comprises a plurality of sub-pixels; 
the color switchable structure (205) comprises a plurality of sub-units disposed in one-to-one correspondence with the plurality of sub-pixels; 
the plurality of sub-units are configured to transmit light emitted by the plurality of sub-pixels under control of applied different signals, or to display light of colors corresponding to applied signals; and 
the detection sensor 402; see at least paragraph 1062) is configured to detect display parameters of the plurality of sub-pixels or the plurality of sub-units.
The limitation, “a plurality of sub-units disposed in one-to-one correspondence with the plurality of sub-pixels; configured to transmit light emitted by the plurality of sub-pixels under control of applied different signals, or to display light of colors corresponding to applied signals; configured to detect display parameters of the plurality of sub-pixels or the plurality of sub-units” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Jung et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 6, Jung et al. (figures 1-9) discloses a display device, comprising a display panel and a main control circuit, wherein the display panel comprises: 
a base substrate (substrate of 205), and 
an organic electroluminescent device layer (200, 200b; figure 11; see at least paragraph 0123), a detection sensor (402; see at least paragraph 1062) and a color switchable structure (205) successively located on the base substrate and insulated from each other, wherein 
the organic electroluminescent device layer comprises a plurality of sub-pixels; 
the color switchable structure comprises a plurality of sub-units disposed in one-to-one correspondence with the plurality of sub-pixels; 
the plurality of sub-units are configured to transmit light emitted by the plurality of sub-pixels under control of applied different signals, or to display light of colors corresponding to applied signals; and 
the detection sensor is configured to detect display parameters of the plurality of sub-pixels or the plurality of sub-units; 
wherein the main control circuit (301, 303) is electrically connected to the organic electroluminescent device layer, the detection sensor and the color switchable structure, respectively; and 
the main control circuit is configured to receive a detection signal provided by the detection sensor, and control display states of the organic electroluminescent device layer and the color switchable structure according to the detection signal.
The limitation, “a plurality of sub-units disposed in one-to-one correspondence with the plurality of sub-pixels; configured to transmit light emitted by the plurality of sub-pixels under control of applied different signals, or to display light of colors corresponding to applied signals; configured to detect display parameters of the plurality of sub-pixels or the plurality of sub-units” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Jung et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0224678) (US 2018/0224678) in view of Prechtl et al. (US 2002/0031621).
Regarding claim 2, Jung et al. (figures 1-9) discloses wherein the color switchable structure (205; figure 1A) further comprises: a first electrode layer, a first alignment layer, a cholesteric liquid crystal layer (see at least paragraph 0097), a second alignment layer and a second electrode layer successively located on a side of the detection sensor away from the base substrate, wherein the second electrode layer comprises a plurality of electrodes arranged in an array, and the plurality of electrodes are respectively disposed corresponding to the plurality of sub-units.  However, Jung et al. is silent regarding the cholesteric liquid crystal layer is doped with a single-electron oxidant and a first compound that influences spiral shapes of liquid crystal molecules.  Prechtl et al. (in at least paragraphs 0019 and 0162) teaches the cholesteric liquid crystal layer is doped with a single-electron oxidant and a first compound that influences spiral shapes of liquid crystal molecules, and concentrations of the first compound doped in the cholesteric liquid crystal layer corresponding to the plurality of sub-units for displaying different colors are not all the same (figure 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the liquid crystal molecules as taught by Prechtl et al. in order to achieve modified liquid-crystalline base materials which base materials can be prepared more economically and whose optical properties are at least as good as or even better than the unmodified base materials.
Regarding claim 3, Prechtl et al. (in at least paragraphs 0019 and 0162) teaches wherein a concentration of the first compound doped in the cholesteric liquid crystal layer corresponding to sub-units for displaying red is 2.2 mol % (2.64 at 682 and around 3.3 and 3.7 at 523 and 457; and a concentrations of the first compound doped in the cholesteric liquid crystal layer corresponding to sub-units for displaying green and blue are both 3.0 mol % (figure 6).  
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Prechtl et al.; further in view of Bushby et al. (GB 2 279 072).
Regarding claim 4, Jung et al. as modified by Prechtl et al. teaches the limitation as shown in the rejection of claim 2 above.  However, Jung et al. as modified by Prechtl et al. is silent wherein the single-electron oxidant comprises NOBF4.  Bushby et al. teaches wherein the single-electron oxidant comprises NOBF4 (see at least abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the liquid crystal molecules as taught by Bushby et al. in order to improve the display characteristics of the panels.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Prechtl et al.; further in view of Kikuchi et al. (CN 102597862).
Regarding claim 5, Jung et al. as modified by Prechtl et al. teaches the limitation as shown in the rejection of claim 2 above.  However, Jung et al. as modified by Prechtl et al. is silent regarding the first compound.  Kikuchi et al. teaches wherein the first compound (K5) comprises the formular as shown in claim 5 of the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the liquid crystal molecules as taught by Kikuchi et al. in order to improve the display life of the entire display panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        

	

	F